Order filed May 31, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00330-CV
                                     ____________

              IN THE INTEREST OF C.J.S. and S.G.B., JR., Children


                       On Appeal from the 315th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2009-09041J


                                         ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant=s brief
was due May 28, 2012. No brief has been filed.

       Unless appellant files a brief with the clerk of this court within 10 days of the date
of this order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).
                                          PER CURIAM